DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species I, claims 1-8 and 11-24 in the reply filed on July 20, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 20, 2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Lavelle et al. (US Patent No. 6,678,892 B1).
In considering claim 1, Lavelle et al. discloses all the claimed subject matter, note 1) the claimed a vehicle entertainment system for use with a plurality of wireless headphones, each wireless headphone being operable via a respective paired wireless 
In considering claim 4, the claimed wherein at least one of the video entertainment displays comprises a touch screen video display configured to provide a user interface for the controller is met by the display device(s) 112 (Fig. 1A, col. 5, line 48 to col. 6, line 53).

Claim 21 is rejected for the same reason as discussed in claim 1 above.
Claim 23 is rejected for the same reason as discussed in claim 5 above.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 2-3, 6-8, 11-20, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lavelle et al. (US Patent No. 6,678,892 B1) in view of Morales et al. (US Patent No. 10,432,997 B2).
In considering claim 2, Lavelle et al. disclose all the limitations of the instant invention as discussed in claim 1 above, except for providing the claimed wherein the controller is configured to introduce at least one time delay to synchronize viewing and hearing. Morales et al. teach that audio shall have the ability to compensate for the encoding/decoding delay and be synced with video within 10 microseconds; APT-X codec will be used to achieve low-latency (col. 7, lines 16-30). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 
In considering claim 3, the claimed wherein the controller is configured to introduce the at least one time delay based upon respective time delays associated with the plurality of paired wireless connections is met by the encoding/decoding delay and be synced with video within 10 microseconds (col. 7, lines 16-30 of Morales et al.).
In considering claim 6, Lavelle et al. disclose all the limitations of the instant invention as discussed in claim 1 above, except for providing the claimed wherein each of the respective paired wireless connections comprises a unicast paired wireless connection. Morales et al. teach that Multicast General features: Multicast shall support a one-to-many network assisted distribution method. Multicast may perform its group communication using RTSP, RTP, RTCP, +Unicast (col. 9, line 40 to col. 10, line 22). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the unicast as taught by Morales et al. into Lavelle et al.’s system in order to deal with each remote data independent.
In considering claim 7, Lavelle et al. disclose all the limitations of the instant invention as discussed in claim 1 above, except for providing the claimed wherein the controller comprises a respective wireless transceiver for each respective wireless connection. Morales et al. teach that Bluetooth connectivity shall support stereo audio streaming to Bluetooth enabled devices via A2DP; Audio volume once paired shall default to 40 dB+-3 dB@1 kHz as measured at the drivers of headphones (col. 7, lines 1-39). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the transceiver as taught by 
In considering claim 8, the claimed wherein each wireless transceiver comprises a Bluetooth wireless transceiver is met by the Bluetooth transceiver (col. 7, lines 1-39 of Morales et al.).
In considering claim 11, Lavelle et al. discloses all the claimed subject matter, note 1) the claimed a vehicle entertainment system for use with a plurality of wireless headphones, each wireless headphone being operable via a respective paired wireless connection is met by the vehicle entertainment unit 100 (Figs. 1-2, col. 3, line 54 to col. 6, line 53), 2) the claimed a plurality of video entertainment displays for a vehicle, at least one of the video entertainment displays comprising a touch screen video display configured to provide a user interface is met by the display device(s) 112 (Fig. 1A, col. 5, line 48 to col. 6, line 53), 3) the claimed a controller for the vehicle and cooperating with the user interface to establish respective paired wireless connections with the plurality of wireless headphones is met by the signal processing/conversion facilities 127 which provides the appropriate signals (video and/or audio) to the appropriate reproduction device (display devices 112 and/or wireless headphone sets 152, 154 (Fig. 1A, col. 4, line 16 to col. 6, line 53), 4) the claimed provide selectable access to a plurality of different audio/video (A/V) entertainment content streams, each A/V entertainment content stream comprising a respective video entertainment stream and an associated audio entertainment stream is met by the external audio/video signal processor 124 (Fig. 1A, col. 4, line 16 to col. 6, line 53), 5) the claimed send selected video entertainment content streams for viewing at the plurality of video entertainment 
However, Lavelle et al. explicitly does not disclose the claimed introduce at least one time delay to synchronize viewing and hearing. 
Morales et al. teach that audio shall have the ability to compensate for the encoding/decoding delay and be synced with video within 10 microseconds; APT-X codec will be used to achieve low-latency (col. 7, lines 16-30). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the time delay as taught by Morales et al. into Lavelle et al.’s system in order to synchronize the video and the corresponding audio signal.
Claim 12 is rejected for the same reason as discussed in claim 3 above.
In considering claim 13, the claimed wherein the controller is configured to establish a wireless connection external from the vehicle to provide the selectable access to at least one of the plurality of different A/V entertainment content streams is met by the wireless transmitters 128 (Fig. 1A, col. 5, line 48 to col. 6, line 53 of Lavelle et al.).
Claims 14-15 are rejected for the same reason as discussed in claims 6-7, respectively.
Claim 16 is rejected for the same reason as discussed in claim 11 above.

Claim 18 is rejected for the same reason as discussed in claim 13 above.
Claims 19-20 are rejected for the same reason as discussed in claims 6-7, respectively.
Claim 22 is rejected for the same reason as discussed in claim 3 above.
Claim 24 is rejected for the same reason as discussed in claim 6 above.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Talty et al. (US Patent No. 8,432,262 B2) disclose multiple near field communication tags in a pairing domain.
	Jira et al. (US Patent No. 8,136,138 B2) disclose display replication and control of a portable device via a wireless interface in an automobile.
	Chang (US Patent No. 6,871,356 B2) discloses mobile video system.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358.  The examiner can normally be reached on M-F 10:00AM- 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 29, 2021
/TRANG U TRAN/Primary Examiner, Art Unit 2422